         Case 1:18-cv-02888-RBW Document 12 Filed 05/15/19 Page 1 of 2



                     UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
CITIZENS FOR RESPONSIBILITY         )
AND ETHICS IN WASHINGTON,            )
                                     )
                  Plaintiff,         )
                                     )
                  v.                 ) Civil Action No. 18-2888 (RBW)
                                     )
U.S. DEPARTMENT OF JUSTICE,          )
                                     )
                  Defendant.         )
____________________________________)

                         JOINT STIPULATION OF DISMISSAL

       Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), Plaintiff Citizens for Responsibility and

Ethics in Washington and Defendant U.S. Department of Justice hereby stipulate to a dismissal

of this action with prejudice, with each side to bear its own costs and fees.

Dated: May 15, 2019                                 Respectfully submitted,

                                                    JESSIE K. LIU,
                                                    D.C. BAR # 472845
                                                    United States Attorney
                                                      for the District of Columbia

                                                    DANIEL F. VAN HORN
                                                    D.C. BAR # 924092
                                                    Chief, Civil Division

                                                    /s/ Marina Utgoff Braswell
                                                    MARINA UTGOFF BRASWELL
                                                    D.C. Bar # 416587
                                                    Assistant United States Attorney
                                                    United States Attorney’s Office
                                                    555 4th Street, N.W. – Civil Div.
                                                    Washington, D.C. 20530
                                                    (202) 252-2561
                                                    Marina.Braswell@usdoj.gov


                                                    Counsel for Defendant
Case 1:18-cv-02888-RBW Document 12 Filed 05/15/19 Page 2 of 2




                                 /s/ Anne L. Weismann
                                 Anne L. Weismann
                                 (D.C. Bar. No. 298190)
                                 Citizens for Responsibility and Ethics in
                                 Washington
                                 1101 K Street, NW, Suite 201
                                 Washington, D.C. 20005
                                 Telephone: (202) 408-5565
                                 Fax: (202) 588-5020
                                 aweismann@citizensforethics.org

                                 Counsel for Plaintiff




                             2
